DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Based on paragraph 24 of the instant application, a “reset path” of a saturable magnetic core as claimed is considered is considered a path that allows for current caused by the polarity reversal of the magnetic core (such as when a power source is turned off) to continue to flow.  Therefore, the diode 32 of Baskette as seen in Figure 4 is considered a freewheeling diode that provides a path for current to flow from the terminal of 50 directly connected to node 66 when the supply voltage at terminals 26 and 28 is interrupted and the voltage across 50 is reversed.  
The previous rejection has been modified to address the amendments made.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baskette et al (6,021,053).
In re Claim 1, Baskette teaches an inrush current limiter as seen in Figures 4 and 7, comprising: a transformer (42) comprising a primary winding (50), a secondary winding (58) and a saturable magnetic core shared therebetween (col 4 lines 18-34); a resistor (60) connected in parallel with the secondary winding, wherein an impedance of the resistor is reflected across the transformer when a voltage is applied across the primary winding and the saturable magnetic core is not saturated (col 7 lines 20-30); and a diode (32) connected between the primary winding and ground (via 34 and/or 14 and/or 46 and 56 and/or the load connected at 66 (col 7 lines 27-31).  As seen in Figure 7, the negative terminal of the battery power supply at inputs 26 and 28 can be considered a ground) such that the diode provides a reset path for magnetizing current of the saturable magnetic core (in the event that the supply voltage at terminals 26 and 28 is interrupted, the current 
In re Claim 2, Baskette teaches the transformer provides a magnetic timer such that after an expiration of the magnetic timer: the saturable magnetic core is saturated, and the primary winding and the secondary winding are decoupled, causing the primary winding to become a short such that the impedance of the resistor is not reflected across the transformer (col 4 lines 24-34).
In re Claims 3 and 4, adjusting features of the transformer such as the number of turns and therefore the turns ratio and/or the saturation limit would inherently affect the timing of saturation (col 4 line 52 - col 5 line 5).
In re Claim 6, the diode 32 is considered to be in a freewheeling configuration with transformer 42 and is considered to aid in dissipating the current in the transformer to take it out of a saturation state.
In re Claim 7, the transformer is considered to reach saturation based on its voltage-time characteristic, with reaching saturation equating the expiration of the magnetic timer (col 4 line 65 - col 5 line 5).
In re Claim 8, the inrush limiter is connected in series between a DC power source at terminals 26 and 28 (col 6 lines 15-25) and a load at terminal 66 (col 7 lines 25-31), wherein the diode 32 is connected to the first terminal of transformer 42 and terminal 26 of DC power source as seen in Figure 4.
In re Claim 9, Baskette teaches the power source is a DC voltage source (col 6 lines 20-25) and that the load can comprise a capacitor as seen in Figure 7.
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grace (2005/01885962).
In re Claim 20, Grace teaches an inrush current limiter as seen in Figure 5, comprising: an inductor (103) comprising a saturable magnetic core; a resistor (102) connected in parallel with the inductor, wherein a current through the resistor when a voltage is applied across the inductor and the saturable magnetic core is saturated is less than a current through the resistor when the voltage is applied across the inductor and the saturable magnetic core is not saturated (paragraphs 29, 38, 39); and a diode (106) connected between the inductor and ground (via 107) such that the diode provides a reset path for magnetizing current of the saturable magnetic core (in the event that the supply voltage at terminals 26 and 28 is interrupted, the current flowing from the terminal of 50 directly connected to 66 due to a voltage polarity reversal can flow through the diode 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baskette et al (6,021,053) in view of Athan (9,438,025).
In re Claim 5, the teaching of Baskette has been discussed above, but does not specifically teach the components as discussed being radiation hardened.
Athan teaches that radiation hardening semiconductor components allows the components to be utilized in harsh environments such as outer space (col 1 lines 20 -35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the components as taught by Baskette and seen in Figures 4 and 7 to undergo radiation hardening, since Athan teaches that by doing so the components would be able to be utilized in harsh environments such as outer space.
In re Claim 12, Baskette teaches a circuit as seen in Figures 4 and 7, comprising: a transformer (42); a diode (32) connected between a first end of the transformer and ground (via 34 and/or 14 and/or 46 and 56 and/or the load connected at 66 (col 7 lines 27-31) wherein the diode provides a reset path for magnetizing current of the transformer (in the event that the supply voltage at terminals 26 and 28 is interrupted, the current flowing from the terminal of 50 directly connected to 66 due to a voltage polarity reversal can flow through the diode 32).  As seen in Figure 7, the negative terminal of the battery power supply 
Baskette does not specifically teach the components as discussed being radiation hardened.
Athan teaches that radiation hardening semiconductor components allows the components to be utilized in harsh environments such as outer space (col 1 lines 20 -35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the components as taught by Baskette and seen in Figures 4 and 7 to undergo radiation hardening, since Athan teaches that by doing so the components would be able to be utilized in harsh environments such as outer space.
In re Claim 13, Baskette teaches that the transformer comprises a primary winding (50) and a secondary winding (58), wherein the transformer provides a magnetic timer (i.e., when saturation occurs), and wherein upon expiration of the magnetic timer: the transformer is in a saturated state, and the primary and the 
In re Claims 14 and 15, the diode 32 is considered to be in a freewheeling configuration with transformer 42 and is considered to aid in dissipating the current in the transformer to take it out of a saturation state.
In re Claim 16, adjusting features of the transformer such as the number of turns and therefore the turns ratio and/or the saturation limit would inherently affect the timing of saturation (col 4 line 52 - col 5 line 5).
In re Claim 17, Baskette teaches a resistor 60.
In re Claim 18, the transformer is considered to reach saturation based on its voltage-time characteristic, with reaching saturation equating the expiration of the magnetic timer (col 4 line 65 - col 5 line 5).
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baskette et al (6,021,053) in view of Radic (2019/0356231).
In re Claim 10, Baskette teaches that an AC voltage is output to a load at terminal 66 (col 7 lines 25-30), but does not specifically teach a flyback converter power supply.
Radic teaches a flyback converter as seen in Figure 1, wherein the flyback converter requires an AC voltage input 180 (paragraph 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the circuit as seen in Figure 4 of Baskette to provide the required AC voltage for the flyback converter of Radic.  Such a combination would also offer the benefit of tightly regulated DC voltage output.
In re Claim 11, Baskette does not specifically teach the capacitor and second resistor as claimed.
The above combination as discussed with regard to claim 10 is applied.  As seen in Figure 1 of Radic, the flyback converter comprises capacitor 134 and resistor 136 configured as claimed.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baskette et al (6,021,053) in view of Athan (9,438,025) as applied to claim 12 above, and further in view of Radic (2019/0356231).
In re Claim 19, Baskette teaches that an AC voltage is output to a load at terminal 66 (col 7 lines 25-30), but does not specifically teach a flyback converter power supply.
Radic teaches a flyback converter as seen in Figure 1, wherein the flyback converter requires an AC voltage input 180 (paragraph 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the circuit as seen in Figure 

Conclusion
Applicant's amendment necessitated the new rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836